DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims domestic benefit of Application No. 61637365 & 61645867, which has a filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application. More specifically, claims 1 and 9 lack support in the earlier filed application because both claims recite the feature of ‘a shoe guide assembly’, however this limitation is not supported by provisional applications 61637365 & 61645867, as there is no mention of a show guide assembly in the specification or the drawings, and thus the effective filing date of at least one claim (1-8 & 9-14, as all dependent claims are dependent on independent claims 1 and 9) in the application appears to be 04/23/2013, the filing date of the nonprovisional application 13868681, of which the instant application is a continuation in part. Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL326/326AE).

Priority
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 61637365 & 61645867, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The limitation of a 'shoe guide assembly' as recited in independent claims 1 & 9, is not supported by the disclosure of provisional applications 61637365 & 61645867, as there is no mention of a shoe guide assembly in any shape or form, in either the specification or drawings.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, & 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajala et al (U.S Patent 5643396 A) and Tsang et al (U.S PG Pub 2012/0071852 A1).
Regarding claim 1, Rajala, drawn to methods and apparatus for use in incorporating stretched elastic threads (i.e. elastic strands) into a continuous web (Column 1, lines 8-15), discloses an assembly having an arm (linkage arms 128, 130) and a crank (i.e. vertical drive shaft 132 and cam follower inside cam housing 136). Rajala discloses that turning of the drive shaft by linkage of the cams to the machine drive shaft 140 and drive belt 142, is responsible for the transverse or reciprocating motion of the linkage arms (128, 130), thus the vertical drive shaft 132 and the cam follower inside cam housing 136 serve as a crank mechanism (Column 16, lines 25-45) and the arm arranged to reciprocate from side to side during use (i.e. in reciprocal motion) (Column 16, lines 25-45; Figures 9-10); a laydown carriage (thread guides 116) carried on the arm and configured to reciprocate along a reciprocation axis in response to the reciprocation of the arm (Column 16, lines 25-45; Figures 9-10); and a shoe guide assembly (guide fingers 120A & 120B) arranged for sliding engagement (it can be seen from figures 9-10 that the guide fingers are in sliding engagement with the elastic strands) with the at least one elastic strand. 
In the event the applicant disagrees with the disclosure of Rajala disclosing a laydown carriage with a plurality of carriage strand guides, this feature is further known from Tsang. Tsang discloses eyelets (interpreted as carriage strand guides) for guiding elastic strands.
Tsang, drawn also to the art of elastic composites and systems for making elastic composite webs [0002], discloses a laydown carriage (i.e. elastic guides 215), and further discloses that the elastic guides can comprise any suitable means for conveying and guiding (i.e. supporting) elastic strands, with eyelets being one suitable means ([0058]; Figure 2B). Thus, it is well known in the art for a laydown carriage (i.e. thread guides) to comprise eyelets as disclosed by Tsang.
It would have been obvious to an ordinarily skilled artisan to have modified the thread guides of Rajala, with the thread guides comprising eyelets as disclosed by Tsang, to arrive at the instant invention, in order to be able to convey and guide elastic strands [0058]. Further, since eyelets are a well-known prior art element, it would have been further obvious to an ordinarily skilled artisan to have combined the thread guides of Rajala, with the eyelets of Tsang, since as such eyelets are a known prior art element, and the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I (A)).

Further, Rajala has further disclosed the shoe guide assembly comprising a first shoe guide member (guide finger 120A), and the first shoe guide member comprising at least one strand guide configured to slidingly engage the at least one elastic strand (Figure 9-10; Column 16, lines 45-60). It can be seen from figures 9-10, that the guide finger 120A engages multiple elastic strands, and thus would necessarily comprise multiple strand guides, since as such the guide finger is guiding multiple strands.
In the event the application disagrees, Tsang also further discloses a shoe guide assembly (thread guides 216a and 216b interpreted as a shoe guide assembly in this instance, as they slidingly engage the elastic strands) with a shoe guide member with multiple strand guides configured to slidingly engage multiple strands (Figure 2B) [0058]. Thus, it is known in the art to have multiple strand guides in order to guide multiple strands, and as such it would have been obvious to an ordinarily skilled artisan to have modified the guide finger of Rajala, with the multiple strand guides as taught by Tsang, since as such the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinarily skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Further, Rajala has disclosed the laydown carriage being configured to cause the elastic strand to engage the at least one strand guide in a first reciprocating position and to cause the at least one elastic strand to disengage from the at least one strand guide in a second reciprocating position (Figures 11-12; Column 16, lines 45-60 & Column 17, lines 9-25). Rajala has disclosed transverse movement of the laydown carriage (thread guides 116) and the guide fingers (120A & 120B), and further from the pattern of elastic strands disclosed in figures 10-11, it can be seen that the laydown carriage (thread guides 116) is configured to cause the elastic strand to engage in one position and disengage in a second position (i.e. being layed on the web through nip rollers 144).
Finally, Rajala has further disclosed the laydown carriage being configured to cause the elastic strand to engage the strand guide of the first shoe guide member in a first reciprocating position and to the cause the elastic strand to engage the strand guide of the second shoe guide member in a second reciprocating position. Rajala has disclosed transverse movement of the laydown carriage (thread guides 116) and the guide fingers (120A & 120B), and further from the pattern of elastic strands disclosed in figures 10-11, it can be clearly seen that the laydown carriage (thread guides 116) is configured to cause the elastic strand to engage the strand guide of the first shoe guide member (120A) in one position (i.e. first position) and to cause the elastic strand to engage the strand guide of the second shoe guide member in a second position (i.e. a second reciprocating position), as the thread guides (116) engage the guide finger (120A) and the guide finger (120B) at different positions, thus meeting the limitation of causing the elastic strand to engage the strand guides of the shoe guide members in different positions.

Rajala and Tsang, both have also disclosed multiple regions i.e. a first region wherein a plurality of elastic strands are running in parallel to one another, with the strands being separated from each other in a machine direction by a first distance within a first region, and a second region of each of the elastic strands running continuously away from the first region along a unique angle, and a third region running in parallel to one another separated by a second distance in the machine direction, wherein the second distance is larger than the first distance. (see claim 3 rejection below with annotated figure for further explanation).

Regarding claim 3, Rajala and Tsang both disclose the instant limitations (see annotated figures 20 (Rajala) and annotated figures 12a & 12b (Tsang) below). 

    PNG
    media_image1.png
    571
    908
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    806
    895
    media_image2.png
    Greyscale


Regarding claims 4-6, the instant limitations have been disclosed by Rajala and Tsang (see claim 1 rejection above). 

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajala et al (U.S Patent 5643396 A), Tsang et al (U.S PG Pub 2012/0071852 A1), and Nakano et al (U.S PG Pub 2014/0041783 A1) or alternatively Nakamura et al (U.S PG Pub 20120077660 A1.
Regarding claim 2, Rajala has further disclosed the position of the strand navigation member (thread guides 116) following a periodic pattern upon rotation of the crank (Figures 11-12). From figures 11-12, it can be clearly seen that the thread guides (116), given that they are also being moved in a reciprocating motion upon movement of the lateral guides (122), and in a similar manner to guide fingers (120A & 120B) (Figures 11-12), move in a periodic pattern upon rotation of the crank (vertical drive shaft 132). Rajala, however, has not explicitly disclosed a sinusoidal pattern of movement for the strand navigation member. A sinusoidal pattern of movement is however a known prior art element, as disclosed by Nakano.
Nakano, drawn also to an apparatus for manufacturing absorbent articles that includes a guide member (120A & 120B) that guides an elastic member (elastic strand) (6a and 6b) fed on a web (Abstract), discloses a sinusoidal pattern of movement for guide members (120A & 120B – base portion  that guide an elastic strand (Figures 3-4; [0078-0084]; [0088-0089]) upon rotation of a crank [0086]. Thus, it is well known in the art to move a guide member (strand navigation member) in a sinusoidal pattern, as disclosed by Nakano.
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application, to have modified the movement pattern of the strand navigation member of Rajala, to be a sinusoidal pattern as disclosed by Nakano, to arrive at the instant invention, since as such a sinusoidal pattern of movement is a known prior art element, and as such the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).
Further, it is also known from Nakamura, to move a guide member in a sinusoidal pattern. Nakamura, drawn also to the art of manufacturing a composite sheet including joining a continuous elastic member (elastic strand) to a sheet (Abstract), discloses a guide member (203a) that supplies and guides an elastic member (211) in a sinusoidal pattern (Figure 2b & 3a-3b; [0098]; [0100] & [0102-0103]). Thus, it is well known in the art for a guide member position to be a sinusoidal pattern, as disclosed by Nakamura. 
It would have been obvious to an ordinarily skilled artisan before the effective filing date of the instant application, to have modified the movement pattern of the strand navigation member of Rajala, to be a sinusoidal pattern as disclosed by Nakamura, to arrive at the instant invention, since as such a sinusoidal pattern of movement is a known prior art element, and as such the courts have held that the combination of prior art elements according to known methods is likely to be obvious and a product of ordinary skill when it does no more than yield predictable results (MPEP 2143 I(A)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK A PATWARDHAN whose telephone number is (571)272-8431. The examiner can normally be reached Monday to Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571)270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ABHISHEK A PATWARDHAN/Examiner, Art Unit 1746                                                                                                                                                                                                        



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712